BARFIELD, Judge.
In Case No. 88-3261, we affirm the dismissal of appellant’s career service appeal. In Case No. 89-869, we affirm the denial of appellant’s petition for a formal administrative proceeding, but reverse the denial of his request for an administrative grievance and direct the Department of Corrections to hear the grievance, allowing appellant to join the Department of Transportation in the proceeding.
AFFIRM Case No. 88-3261; AFFIRM IN PART, REVERSE IN PART, Case No. 89-869.
BOOTH and WIGGINTON, JJ., concur.